Title: Clement Biddle to Tobias Lear, 26 November 1792
From: Biddle, Clement
To: Lear, Tobias



Dr Sir
[Philadelphia] Nov: 26. 92.

The prices of Stocks for Cash in this City on the 1st August last were for

          
            6 ⅌ Cts
            21/4
          
          
            3 ⅌ Cts
            12/6
          
          
            deferred
            13/4
          
        
these I find by reference to my books & they may be called the same on this day with difference of one penny less on 6 ⅌ Cts being now 21/3. I am with great regard Dr Sir Yr ms. Obed. Serv.

Clement Biddle

